Shaw, C. J.
We are of opinion that, under the contract between Boyd and Gray, the transfer of property from Boyd to Gray was made upon condition that the proceeds should be converted into money, and be specifically invested and pledged in such a manner that they should stand as a security to Boyd for the payment of the annuity for $400 to Boyd; that Gray took it with an agreement that it should be thus pledged, when realized; that the assignment made by Boyd to Soule, for the use of Gray, being Soule’s own mortgage, was made in pursuance of the same agreement and subject to the same condition and trust as the property conveyed directly from Boyd to Soule, and was so made to Soule in trust and for the use of Gray, to avoid the danger of a merger and extinguishment if made directly *556to Gray; that when Gray died, this assignment still remained in Soule, in trust for Gray but also in trust under the original agreement of Gray with Boyd that the proceeds, when realized, should be invested and transferred in security of the annuity; that Soule, being himself assignee of the mortgage, and administrator of Gray, when he received this money from a subsequent mortgagee, took the money in trust; because that construction would best accomplish the purpose of the original agreement, and that he holds it subject to the trust for the plaintiff. But he must so hold it as collateral security only for the payment of the annuity; and therefore, if not all needed for such security to the plaintiff, the residue already in the hands of the defendant ae administrator he will hold as assets of the estate.

Decree accordingly.